 

Case: 1:19-cv-01232-DCN Doc #: 3 Filed: 09/18/19 1 of 2. PagelD #: 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
NELSON ROY WESLEY, ) CASE NO. 1:19 CV 1232
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
) ORDER
CUYAHOGA COUNTY )
SHERIFF’S DEPARTMENT, ef al., )
)
Defendants. )

Plaintiff filed an Application to Proceed In Forma Pauperis. Pursuant to 28 U.S.C. § 1915,
this Court may authorize the commencement of any action without prepayment of filing fees if the
Plaintiff includes an affidavit that demonstrates he is unable to pay the fees. 28 U.S.C. § 1915(a)(1).
Plaintiff is currently incarcerated in the Cuyahoga County Jail. Prisoners and detainees become
responsible for paying their filing fees and costs from the moment the action is filed. 28 U.S.C. §
1915(b). When an inmate seeks pauper status, the only issue for the Court to determine is whether
the inmate pays the entire fee at the initiation of the proceeding or over a period of time under an
installment plan. Jd. Plaintiff provided a copy of his jail trust account statement that indicates he
has $ 4,599.00 in his commissary account. He has maintained a similar balance for the two months
preceding the filing of this case. The filing fee for this action is $400.00. Given the balance in his

trust account, Plaintiff did not demonstrate he is unable to pay the entire filing fee to commence this

 
 

Case: 1:19-cv-01232-DCN Doc #: 3 Filed: 09/18/19 2 of 2. PagelD #: 21

action. His Application to Proceed Jn Forma Pauperis (ECF No. 2) is denied. Plaintiff is ordered
to pay the entire filing fee of $400, at one time, to the Court within thirty (30) days of the date of this
Order. He is notified that if fails to pay the full filing fee, this case will be dismissed without
prejudice for failure to prosecute.

IT IS SO ORDERED.

    

DONALD C. NUGENT/\
UNITED STATES DISTRICT JUDGE

 

 
